COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-212-CV


JOLLY PARTNERS, LP D/B/A                                         APPELLANTS
JOLLY TRUCK STOP AND F & B
AND SONS, LLC

                                        V.

DAS DISTRIBUTORS, INC.                                              APPELLEE

                                    ------------

             FROM THE 97TH DISTRICT COURT OF CLAY COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On July 14, 2009, we notified Appellants that we were concerned this

court may not have jurisdiction over this appeal because it appeared that

Appellants’ notice of appeal was not timely filed. We stated that the appeal

might be dismissed for want of jurisdiction unless Appellants or any party

desiring to continue the appeal filed with the court a response showing grounds



      1
          … See Tex. R. App. P. 47.4.
for continuing the appeal.    See Tex. R. App. P. 42.3(a), 44.3.       We have

received no response to our jurisdiction letter.

      The trial court’s final judgment was signed on February 25, 2009.

Appellants then filed a motion for new trial on March 25, 2009, which

extended the appellate deadline for filing a notice of appeal until May 26, 2009.

See Tex. R. App. P. 26.1(a). However, Appellants did not file their notice of

appeal until July 1, 2009.

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997); Chilkewitz v. Winter, 25 S.W.3d 382, 383 (Tex. App.—Fort Worth

2000, no pet.).

      Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).




                                                   SUE WALKER
                                                   JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: August 13, 2009



                                       2